        CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    UNITED STATES OF AMERICA,                         Case No. 19-cr-103 (MJD/ECW) (3)

               Plaintiff,

         v.                                                      ORDER 1

    KEVIN GREEN (3),

               Defendant.


        This matter is before the Court on Defendant Kevin Green’s Pro Se Motion to

Disclose Full Discovery (Dkt. 222); Defendant Kevin Green’s Unopposed Motion to File

Motions Late (Dkt. 257), and Defendant Kevin Green’s Motion for a Franks Hearing

(Dkt. 258). 2 On August 24, 2020, the Court held a hearing by Zoom for Government on

the issue of whether Defendant Kevin Green (“Defendant” or “Green”) has made the

requisite “substantial preliminary showing that a false statement knowingly and

intentionally, or with reckless disregard for the truth, was included by the affiant in the


1
       The majority of courts within this District have treated a motion for a Franks
hearing as a non-dispositive motion. See, e.g., United States v. Hari, No.
CR181501DWFHB, 2019 WL 7041849, at *1 (D. Minn. Dec. 20, 2019) (“Motions for
Franks hearings are non-dispositive and, therefore, reviewed for clear error.”) (citation
omitted); United States v. Mays, Crim. No. 19-75, 2019 WL 4565636, at *4 (D. Minn.
Sept. 20, 2019) (collecting cases).
2
       The Court notes that Docket Entry 258 also includes a Motion to Suppress
Evidence as a Result of a Search and Seizure. While Green consented to a Zoom hearing
with respect to the request for a Franks hearing, he seeks an in-person hearing for the
motion to suppress as well as for the Motion for Relief from Prejudicial Misjoinder or in
the Alternative for Severance (Dkt. 266), both of which will be addressed in a subsequent
Report and Recommendation after an in-person hearing is held.
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 2 of 19




warrant affidavit” to warrant a hearing under Franks v. Delaware, 438 U.S. 154, 155-56

(1978). (Dkt. 292.) Justin A. Wesley, U.S. Attorney’s Office, appeared on behalf of the

United States of America (“the Government”); and Robert D. Richman appeared on

behalf of Defendant Kevin Green, who was present at the hearing via Zoom for

Government by consent.

                               I.     LEGAL STANDARD

       Green seeks a Franks hearing with respect to the March 6, 2019 Tracking Warrant

for the 612-263-12XX cell number (as extended on May 1, 2019), the June 11, 2019

Tracking Warrant for the 612-219-98XX cell number, and the July 9, 2019 Search

Warrant for telephones seized from Green and Minnie Loyd.

       Pursuant to Franks v. Delaware, 438 U.S. 154 (1978), a defendant may seek a

hearing to challenge a search warrant on the ground that the supporting affidavit contains

factual misrepresentations or omissions relevant to the probable cause determination. See

United States v. Daigle, 947 F.3d 1076, 1084 (8th Cir. 2020). “‘However, in order to

merit a Franks hearing, a defendant must show both (1) that the affiant ‘knowingly and

intentionally’ made false statements or made them in ‘reckless disregard for the truth’

and (2) if the false information is excised (or the omitted information is included), the

affidavit no longer establishes probable cause.’” Id. (cleaned up) (quoting United States

v. Arnold, 725 F.3d 896, 898 (8th Cir. 2013), quoting Franks, 438 U.S. at 155-56). This

“requirement is not met lightly and requires a defendant to offer specific allegations

along with supporting affidavits or similarly reliable statements.” United States v.

Gonzalez, 781 F.3d 422, 430 (8th Cir. 2015) (citation omitted); see also Franks, 438 U.S.


                                              2
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 3 of 19




at 171 (“Affidavits or sworn or otherwise reliable statements of witnesses should be

furnished, or their absence satisfactorily explained.”); United States v. Mathison, 157

F.3d 541, 548 (8th Cir. 1998) (“A mere allegation standing alone, without an offer of

proof in the form of a sworn affidavit of a witness or some other reliable corroboration, is

insufficient to make the difficult preliminary showing [under Franks ].”). Moreover, “[a]

Franks hearing must be denied unless the defendant makes a strong initial showing of

deliberate falsehood or reckless disregard of the truth.” United States v. Freeman, 625

F.3d 1049, 1052 (8th Cir. 2010) (internal quotations and citation omitted) (emphasis

added).

                                     II.    ANALYSIS

A.     Motion for a Franks Hearing with Respect to the March 6, 2019 Tracking
       Warrant for 612-263-12XX (as extended on May 1, 2019) and the June 11,
       2019 Tracking Warrant for 612-219-98XX

       Green argues that a Franks hearing is appropriate with respect to the March 6,

2019 Tracking Warrant for 612-263-12XX (as extended on May 1, 2019) and the June

11, 2019 Tracking Warrant for 612-219-98XX. 3 Minneapolis Police Officer Jason

Schmitt (“Officer Schmitt”) was the affiant for both warrants. (Gov’t Exs. 9-11.) Green

asserts that because the affidavits for these warrants are directly at odds, this alone


3
        Pursuant to 18 U.S.C. §§ 2703, 2711, 3122(a)(2), 3123, and 3127 and Minn. Stat.
§§ 626A.36 through 626A.42, a state district judge issued search warrants on March 6,
2019, May 1, 2019, and June 11, 2019, authorizing the installation and use of a pen
register and trap and trace device for these cellular phones. The information sought
included caller identification (incoming and outgoing telephone numbers) for the
numbers. In addition, the search warrants authorized provision of the cellular tower
location and service information, and global position system (“GPS”) information related
to the telephone numbers at issue.

                                              3
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 4 of 19




establishes that at least one of the affidavits contains information that was intentionally,

or at least recklessly, false. (Dkt. 258 at 2-3; Dkt. 259 at 1-2, 4-5.) In particular, Green

relies on the portions of these search warrant affidavits that rely upon a Scales 4 interview

where the March 6, 2019 Search Warrant Application states the interviewee identified

one telephone number as that used to contact “Stunna” to arrange for a sale of narcotics

and the June 11, 2019 Search Warrant Application states the Scales interviewee identified

a different telephone number as that used to contact “Stunna” to arrange for (apparently)

the same sale.

       In particular, the March 6, 2019 Search Warrant Application provides in relevant

part as follows:

       Your Affiant learned of a narcotics dealer who uses the street name of
       “Stunna”. The information was obtained via a SCALES interview during the
       course of a narcotics arrest. “Stunna” was said to be a large scale supplier of
       Heroin. During the course of the interview the arrested party stated they had
       been in a Porsche SUV with “Stunna” and purchased 100 grams of heroin.
       “Stunna” was said to often drive a Porsche SUV that was Rose in color. The
       phone number of 612-263-12[XX] was identified as the mobile number
       used to contact “Stunna” and arrange for the mobile sale of narcotics.

(Gov’t Ex. 9 at 3 (emphasis added).) The May 1, 2020 request for an extension contains

similar language with respect to the Scales interview. (See Gov’t Ex. 10 at 3.)

       The June 11, 2019 Search Warrant Application, on the other hand, provides in

relevant part as follows:


4
       In State v. Scales, 518 N.W.2d 587 (Minn. 1994), the Minnesota Supreme Court
announced a new law requiring that all custodial interrogations, including any
information about rights, any waiver of those rights, and all questioning, be electronically
recorded where feasible and must be recorded when questioning occurs at a place of
detention. 518 N.W.2d at 592.

                                              4
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 5 of 19




       Your Affiant learned of a narcotics dealer who uses the street name of
       “Stunna”. The information was obtained via a SCALES interview during the
       course of a narcotics arrest. “Stunna” was said to be a large scale supplier of
       Heroin. During the course of the interview the arrested party stated they had
       been in a Porsche SUV with “Stunna” and purchased 100 grams of heroin.
       “Stunna” was said to often drive a Porsche SUV that was Rose in color. The
       phone number of 612-219-98[XX] was identified as the mobile number
       used to contact “Stunna” and arrange for the mobile sale of narcotics.

(Gov’t Ex. 11 at 2-3. (emphasis added).)

       Green asserts that, given that the portions of the warrant affidavits at issue contain

identical language except for the two entirely different telephone numbers identified as

the number used by “Stunna” to arrange the sale, he has made the requisite showing of an

intentionally false or reckless statement to justify a Franks hearing. (Dkt. 259 at 4-5.)

       The Court concludes that Green has met his burden to show that the difference in

telephone numbers allegedly provided by the Scales interviewee was at least a false

statement made with reckless disregard for the truth, warranting a Franks hearing. The

Government argues that Green cannot “bootstrap” one warrant filed by Officer Schmitt in

order to attack another warrant. The case relied upon by the Government for this

proposition (see Dkt. 271 at 3), United States v. Lucca, 377 F.3d 927, 932 (8th Cir. 2004),

is inapposite to the facts in this case. The facts in Lucca involved false statements made

by the officer’s police chief that were unrelated to any warrant and unrelated to the

prosecution at issue in that case and a civil complaint filed by a private citizen alleging on

information and belief that the officer had provided “unreliable, exaggerated, or

fabricated information” to a judge in order to obtain a warrant to search her property. Id.

Here, the two warrants at issue pertain to the same investigation and are identical with



                                              5
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 6 of 19




respect to the information regarding the Scales interview except for the telephone number

attributed to “Stunna” in arranging for the mobile drug buy.

       The Government concedes that one of these telephone numbers is false by

asserting that the “263” number is correct. (Dkt. 271 at 4.) According to the

Government, what Green characterizes as deliberate falsehoods are more rationally

explained as mistakes made by Officer Schmitt in copying and pasting the same language

between warrant affidavits and then hastily going back and making changes in an attempt

to tailor the June 11, 2019 Tracking Warrant to track the 219 number, and in each

instance where the 263 number should appear, the 219 number appears instead. (Dkt.

271 at 4.) Indeed, “[a]llegations of negligence or innocent mistake will not suffice to

demonstrate reckless or deliberate falsehood.” United States v. Snyder, 511 F.3d 813,

816 (8th Cir. 2008) (citations omitted). By way of example, the Court has previously

concluded with respect to the July 8, 2019 Search Warrant for a Burnsville residence

(Gov’t Ex. 7) that a one digit difference within the 612-265-12XX number versus 612-

263-12XX in the same search warrant application at most amounted to a typographical

error and was insufficient to demonstrate a reckless or deliberate falsehood. (Dkt. 212 at

10.) Here, however, it is insufficient to say that the wholesale changing of a telephone

number provided by the Scales interviewee, where the interview was presumably taped

pursuant to state law and could be reviewed by Officer Schmitt, is a typographical error.

While the evidence may ultimately show that this was merely a mistake on the part of

Officer Schmitt, the record before the Court indicates that Officer Schmitt used the same

facts obtained from the same Scales interview relating to the same drug sale to obtain two


                                             6
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 7 of 19




different tracking warrants for two different numbers, which is troubling and sufficient to

require a Franks hearing. Green should be able to at least question Officer Schmitt about

why he used two numbers from the same source for different warrants and the process

that went into drafting this portion of the affidavits for both the March 6, 2019 Tracking

Warrant (as extended on May 1, 2019) and June 11, 2019 Tracking Warrant.

       With respect to the June 11 Tracking Warrant, Green also argues that the

misrepresentations in the supporting affidavit go beyond the number identified by the

Scales interview, including that Officer Schmitt falsely stated that he had previously

obtained a court order authorizing the tracking of the 219 number, but the order is

expiring, and that Minnie Loyd used the 219 number to rent a Maserati on June 10, 2019.

(Dkt. 259 at 6.) The Government does not assert that these statements in the affidavit are

true. The Government in fact concedes that Loyd did not use the 219 number to rent the

Maserati, but insists she used the number to rent other cars. (Dkt. 168 at 21; Dkt. 168-4.)

The Court concludes that Green has met his burden for the purpose of obtaining a Franks

hearing that these representations were either intentional or reckless falsehoods.

       The Government also argues that even if the telephone numbers in the March 6,

2019 Tracking Warrant (as extended on May 1, 2019) and the June 11, 2019 Tracking

Warrant are excised from the paragraph detailing the Scales interview, and the

information about the expiring court order as well as the information regarding the

Maserati is also excised from the June 2019 warrant, the remaining information in the

affidavits would still establish probable cause to track the numbers in both sets of

tracking warrants. (Dkt. 271 at 4-5.) The Government maintains that the 219 number


                                             7
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 8 of 19




was tied to Loyd, who was believed to be a co-conspirator of Green in the distribution of

narcotics, as Green was “rarely” observed without Loyd being present. (See id.)

       As stated previously, the Court may not grant a Franks hearing if the search

warrant is supported by probable cause even with the offending portions excised. See

Daigle, 947 F.3d at 1084. Ordinarily, searches pursuant to a warrant are reviewed to

determine if there was probable cause for the search in the search warrant application and

affidavit. See Illinois v. Gates, 462 U.S. 213, 236 (1983). “Probable cause exists when,

given the totality of the circumstances, a reasonable person could believe there is a fair

probability that contraband or evidence of a crime would be found in a particular place.”

United States v. Fladten, 230 F.3d 1083, 1085 (8th Cir. 2000) (citing Gates, 462 U.S. at

238). The task of a court issuing a search warrant is “simply to make a practical,

common-sense decision whether, given all the circumstances set forth in the affidavit . . .

including the ‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay

information, there is a fair probability that contraband or evidence of a crime will be

found in a particular place.” Gates, 462 U.S. at 238. With respect to the cell site location

information obtained from GPS phone tracking, there must be a fair probability that

evidence of suspected narcotics dealing would be found in data generated by the tracking

of the cellular phone at issue. See United States v. Stachowiak, No. 18-CR-296-SRN-

KMM, 2019 WL 3292048, at *7 (D. Minn. Apr. 23, 2019), R.&R. adopted, 2019 WL

2560519 (D. Minn. June 21, 2019); see generally, United States v. Carpenter, 138 S. Ct.

2206, 2217-20 (2018).




                                              8
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 9 of 19




       “Probable cause is a fluid concept that focuses on ‘the factual and practical

considerations of everyday life on which reasonable and prudent men, not legal

technicians, act.’” United States v. Colbert, 605 F.3d 573, 576 (8th Cir. 2010) (quoting

Gates, 462 U.S. at 231). In reviewing the decision of the issuing court, the duty of the

reviewing court is simply to ensure that the court had a substantial basis for concluding

that probable cause existed. See Gates, 462 U.S. at 238-39 (citation omitted); see also

United States v. LaMorie, 100 F.3d 547, 552 (8th Cir. 1996) (citation omitted) (“Our duty

as a reviewing court is to ensure that the issuing judge had a ‘substantial basis’ for

concluding that probable cause existed, and we owe substantial deference to the

determination of probable cause by the issuing judge.”). As to what this Court should

consider when reviewing a search warrant for probable cause, “[w]hen the [issuing judge]

relied solely on the affidavit presented to him, ‘only that information which is found

within the four corners of the affidavit may be considered in determining the existence of

probable cause.’” United States v. Solomon, 432 F.3d 824, 827 (8th Cir. 2005) (citing

United States v. Etheridge, 165 F.3d 655, 656 (8th Cir. 1999), quoting United States v.

Gladney, 48 F.3d 309, 312 (8th Cir. 1995)); United States v. Smith, 581 F.3d 692, 694

(8th Cir. 2009) (quoting United States v. Reivich, 793 F.2d 957, 959 (8th Cir. 1986)).

       With this standard established, the Court examines whether the various warrants

would still be supported by sufficient probable cause even if the offending portions were

omitted.

       1.     March 6, 2019 Tracking Warrant for 612-263-12XX

       With respect to March 2019 tracking search warrant for 612-263-12XX, outside of


                                              9
      CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 10 of 19




the information from the Scales interviewee, the supporting affidavit contained the

following information:

   • Your affiant was able to investigate this information and determined that “Stunna”
     was named Kevin Termell Green. It was further learned that his girlfriend used the
     social media name of Minnie Betty Jean.

   • Green has a controlled substance felony conviction out of Illinois.

   • Surveillance was established in the area of Franklin Ave and Nicollet Ave searching
     for a target of a separate narcotics investigation. Officer Schmitt noted a Rose-
     colored Porsche SUV drive down the alley and into the back parking lot of XXXX
     Blaisdell Ave South. The vehicle’s license plate was noted as BZMXXX. It
     registered to a Minnie Loyd. A comparison of photographs confirmed that Minnie
     Loyd was the same individual as Minnie Betty Jean.

   • Officer Schmitt was able to physically observe and identify Green driving this
     vehicle. Green was observed travelling to multiple locations and meeting with three
     different persons for short periods of time. The locations included XXXX Blaisdell
     Ave S where GREEN pulled into the back parking lot and met with a male. Green
     then drove to Winnetka and Highway 55 in Golden Valley where he left his vehicle
     running in the traffic lane of the parking lot in front of a restaurant while he met
     with a male in a vehicle. Green then drove to Mickey’s Liquor on Plymouth Ave N
     and Emerson Ave N where he met with another person in a vehicle. Officer Schmitt
     believed that these interactions in his experience were indicative of narcotics
     transactions.

   • It was believed that Green may be living at an address in Burnsville, however, this
     information had not been confirmed.

   • The phone number 612-263-12XX has been identified as a Verizon Wireless
     affiliated and operated number.

(Gov’t Ex. 9 at 3.)

       The only portion of Officer Schmitt’s affidavit that linked the 612-263-12XX

number to any criminal activity was the information from the Scales interviewee

regarding the number being used to contact “Stunna” and arrange for the mobile sale of




                                           10
      CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 11 of 19




narcotics. There was no other information connecting the phone number to any

individual under criminal investigation. Without the information from the Scales

interviewee, there is no support for the issuance of the March 6, 2020 Tracking Warrant

for that phone number, and therefore a Franks hearing should be held to determine the

correct number provided by the Scales interviewee.

       2.     May 1, 2019 Extension of Tracking Warrant for 612-263-12XX

   The May 1, 2019 extension of the March 6, 2019 Tracking Warrant for 612-

263-12XX contains the same supporting facts as the March 2019 supporting

affidavit, with the following additional relevant information:

   • It was believed that Green may be living at the address of XXXX in Burnsville. The
     residence was rented by Loyd.

   • The phone number 612-263-12XX had been identified as a Verizon Wireless
     affiliated and operated number. A current court order was in place on this cell phone
     but was expiring.

   • A CRI stated that Green used the Porsche to distribute heroin in Minneapolis and
     employs people to sell narcotics for him. Green had been identified as running
     surveillance from the Porsche SUV while supervising the sale of heroin on the
     streets. At one point a CRI identified a male known as “Black” driving a Dodge
     van with MN license plate BREXX waiting at a location in the City of Minneapolis.
     The CRI stated heroin users were lined up and waiting for Black to sell them heroin.
     The CRI said the Porsche pulled up, tossed a bag to “Black” in the driver’s seat of
     the van and a feeding frenzy of heroin transactions occurred. The CRI stated that it
     was a pound of heroin. The van BREXX registered to Loyd. “Black” had yet to be
     identified.

   • On April 17, 2019, surveillance was conducted on Green. Officer Schmitt observed
     Green exit a home in Burnsville. This was the first time he had visually been
     observed at the address he is believed to live at. Green got into the passenger seat
     of a Red Chevrolet Camaro with Kentucky license plate 085XXX. The vehicle’s
     license plate was run and found to be a rental vehicle. Green had previously been
     observed driving a rental vehicle about a month earlier. That vehicle had been
     rented and returned to the Midway airport in Chicago on April 6. That vehicle, an

                                            11
      CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 12 of 19




       Infinity with an Ohio license plate of GEDXXXX, had been rented by Kyamiaya
       Howell in the Chicago area. Howell may be Green’s sister.

   • Green had recently driven to Chicago where he stayed for about 20 hours before
     returning to the Twin Cities. On April 6, 2019, Green’s phone location logged time
     in at the Midway airport location in Chicago. The affiant later confirmed that the
     Camaro was rented on that date. When Green reached the area around Black River
     Falls, Wisconsin, his phone was turned off. In Officer Schmitt’s experience, turning
     off a cell phone during a partial or full trip from Chicago to the Twin Cities when
     transporting drugs is not uncommon.

   • Green was observed driving from Burnsville to multiple locations. Of note, he
     drove to 45 Street East and Clinton Ave S in Minneapolis where he exited his
     vehicle and took a seat in the rear of a Chrysler 300. Green exited the Chrysler
     within 5 minutes and was holding something that appeared to have weight to it under
     his jacket. His actions were that of concealing as he hunched over and scanned the
     area with his head moving side to side as he got back into his vehicle. Green now
     took over as the driver of the Camaro. Officer Schmitt was able to later identify
     Minnie Loyd as the passenger in the vehicle.

   • On April 24, 2019, Green was again in Chicago and had been for about two days.
     Around 2130 hours, Green was headed back towards Minneapolis and his phone
     was turned off around Janesville, Wisconsin. That phone at that time had yet to be
     turned back on.

(Gov’t Ex. 10.)

       Similar to the March 6, 2019 Tracking Warrant, the May 1, 2019 extension is

dependent on the information from the Scales interviewee that the 612-263-12XX

number was used to arrange for the drug transaction. The remainder of the affidavit does

not connect the cell phone to illegal activity or to any other person. While the May 1,

2019 affidavit does mention the fact that a phone belonging to Green was turned off in a

manner that typically done by drug traffickers to avoid detection by law enforcement,

there is no indication that the phone mentioned belonging to Green was the 612-263-

12XX number, and in any event such information could be excluded as possible fruit of a



                                            12
       CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 13 of 19




poisonous tree depending on what occurs with the March 6, 2019 Tracking Warrant.

Therefore, like the March 6, 2019 Tracking Warrant, the Court finds that a Franks

hearing is appropriate with respect to inquiring about the correct number provided by the

Scales interviewee in connection with the May 1, 2019 extension.

       2.     June 11, 2019 Tracking Warrant for 612-219-98XX 5

       The June 11, 2019 Tracking Warrant contains similar supporting facts as the May

11, 2019 request for an extension (obviously, other than the different number at issue)

and contains the following additional relevant facts with respect to probable cause for the

issuance of the tracking warrant:

    • The phone number 612-219-98XX had been identified as a Verizon Wireless
      affiliated and operated number. A current court order was in place on this cell phone
      but is expiring. Surveillance was ongoing.

    • A call from jail unrelated to the number at issue that allegedly supported the
      assertion that Green was engaged in narcotics activity.

    • Officer Schmitt identified a phone number belonging to Loyd. This phone number,
      612-219-98XX, was used to rent a Maserati with Minnesota License Plate
      CCZXXX on June 10, 2019. Loyd is believed to be a co-conspirator with Green in
      the distribution of narcotics.

    • The cell phone number may belong to Green. Green is rarely observed without
      Loyd being present.

(Gov’t Ex. 11.)

       Even assuming that the Court were to remove the information from the Scales

interview regarding the number used in the drug transaction, the information regarding


5
        The Court notes that the parties appear to dispute whether Green has standing to
challenge this tracking warrant. Any standing issues may be addressed by the parties as
part of the motion to suppress during the requested in-person proceeding.

                                            13
      CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 14 of 19




the current court order that was expiring, and the information that Loyd rented a Maserati

using the 612-219-98XX number, the Court finds that sufficient probable cause still

exists for the issuance of the June 11, 2019 Tracking Warrant. The affidavit also

provided the following relevant facts: the Scales interviewee provided that a “Stunna”

used a Porsche SUV to distribute heroin (Gov’t Ex. 11 at 2); it was determined that Green

was “Stunna” and that Loyd was his girlfriend (id. at 3); a Porsche SUV was registered to

Loyd (id.); a CRI provided that the driver of the Porsche had been running a heroin

distribution ring using a Porsche in which a person in the Porsche would give another

person in a Dodge van with Minnesota license plate BREXXX heroin, who would then

sell the heroin (id.); that the aforementioned Dodge van with Minnesota license plate

BREXX was registered to Loyd; that the 612-219-98XX number belonged to Loyd (id. at

4); and that it was believed that Loyd was a co-conspirator with Green in the distribution

of narcotics and that Green was rarely seen without Loyd (id. at 4-5). Given that Loyd

was connected to two instrumentalities of narcotics distribution (two of the vehicles

involved in heroin distribution) used by Green as corroborated by information from CRIs,

that the 219 number belonged to Loyd, and that it appears that that Green was rarely

observed without Loyd as a possible co-conspirator, the Court finds based on the totality

of this information that there was a fair probability that evidence of suspected narcotics

dealing would be found in data generated by the tracking of the cellular phone at issue.

As such, the Motion for a Franks hearing with respect to the search warrant for the 612-

219-98XX number is denied.




                                             14
        CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 15 of 19




B.      July 9, 2019 Search Warrants for Telephones Seized from Green and Loyd

        Green also seeks a Franks hearing as to the July 9, 2019 Search Warrant with

respect to the three cell phones seized from Green and one from Loyd. (See Gov’t Ex.

12.) The July 9 application for a search warrant sought authorization to search the

subject cell phones for all text messages, photographs, phone logs, and data therein that

relates to the sale and distribution of narcotics. (Gov’t Ex. 12 at 1.) The relevant facts

supporting the issuance of this search warrant were as follows:

     • On July 8, 2019, Officer Schmitt executed a search warrant at a residence located
       in Burnsville (“Burnsville Residence”). This search warrant was based on the
       investigation into Green’s alleged distribution of heroin in Minneapolis.

     • Green was stopped leaving the Burnsville Residence while driving an unlicensed
       black Bentley sedan.

     • Green and Loyd have been previously observed during surveillance conducting
       narcotics related activities. Those activities ultimately resulted in the search warrant
       for the Burnsville Residence.

     • The search warrant at the Burnsville Residence led to the recovery of 298.8 grams
       of Heroin. Cash proceeds were recovered in the amount of $196,921.00 dollars in
       US Currency.

     • Officer Schmitt believed that Green was a mobile narcotics dealer who utilized
       technology such as a cell phones to conduct narcotics sales. Three cell phones were
       recovered from Green and inventoried.

     • Based on Green and Loyd being observed together during narcotics related activity,
       it was believed that Loyd’s phone was also used for narcotics activity.

     • On April 6, 2019, Green drove to Chicago, Illinois where he stayed for about 21
       hours before returning to the Twin Cities on April 7, 2019. The phone law
       enforcement was tracking, (612) 263-12XX, was powered off as Green drove past
       Black River Falls, Wisconsin. That cell phone number was originally provided by
       a defendant in a Scales interview and also provided by a CRI as a mobile number
       used to place orders for heroin. Based on Officer Schmitt’s experience, and upon


                                              15
      CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 16 of 19




       conversations with other law enforcement officers and those involved in the
       trafficking of narcotics, he knew that people turn their phones off when they travel
       with large amounts of narcotics to make it impossible for law enforcement to track
       their movements via the GPS function of their cell phone. Officer Schmitt also
       noted that based on his training, on his experience, and upon conversations with
       other law enforcement officers that Chicago, Illinois is a source city for heroin, and
       it is common for people who purchase heroin in bulk to travel to Chicago, stay for
       a short time, and return to the area where they sell the drug.

   • On April 24, 2019, Green was again in Chicago and had been for about two days.
     When Green was driving from Chicago to Minnesota, his phone that law
     enforcement was tracking, (612) 263-12XX, was shut off as Green was close to
     Janesville, Wisconsin. As noted above, this is common with drug dealers who are
     traveling with large amounts of narcotics and do not want to be tracked by law
     enforcement through their cell phone.

   • One cell phone was recovered from the Burnsville Residence and is believed to be
     Loyd’s cell phone. Loyd attempted to grab and utilize the cell phone while a female
     officer was assisting her with putting on her clothing.

   • Green and Loyd were both booked into Dakota County Jail on felony narcotics
     charges.

(Gov’t Ex. 12.)

       Green argues that a Franks hearing is necessary in part because Officer Schmitt

failed to disclose that the Burnsville Residence mentioned in the supporting affidavit is

rented by Loyd, and she lives there. (Dkt. 259 at 16.) Green maintains that had this fact

been included, it would have underscored that there was no basis to attribute the drugs

and cash found in Loyd’s home to Green. (Id.) Green also maintains that Officer

Schmitt failed to reveal that none of the four cell phones for which he sought a search

warrant had the number 612-263-12XX, the number that two sources had identified in

connection with Stunna’s alleged drug activities. (Id.) Further, Green asserts that Officer

Schmitt falsely claimed that Green turned off his phone near Janesville, Wisconsin on



                                             16
      CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 17 of 19




April 24, 2019, because Officer Schmitt failed to mention that the phone had never been

turned back on at least as of May 1, 2019, undercutting the assertion in the warrant that

this activity was consistent with evading tracking by law enforcement. (Id. at 16-17.)

According to Green, without this information, the search warrant lacks the requisite

probable cause to link the mobile phones to criminal activity. (Id.)

       Even without the offending information and even assuming that the affidavit had

included that Loyd rented the Burnsville Residence or information regarding the 612-

263-12XX number, the Court finds that the supporting affidavit contains sufficient

support for the issuance of the search warrant. This includes information: that the

cellphones at issue were seized from Green after his arrest leaving the Burnsville

Residence and the phone from Loyd was seized at the residence after execution of the

search warrant for the Burnsville Residence, which resulted in the recovery of almost 300

grams of heroin; that Green and Loyd have been previously observed during surveillance

conducting narcotics related activities; and that Green and Loyd had been both booked

into Dakota County Jail on felony narcotics charges. This information, coupled with the

fact that courts have recognized that cell phones are recognized tools of the drug trade,

provides sufficient grounds to believe that evidence relating to a drug conspiracy would

be found on the cell phones seized from Green and the Burnsville Residence. See United

States v. Oliver, No. CR 15-164 (DSD/BRT), 2015 WL 13731345, at *9 (D. Minn. Oct.

13, 2015) (finding in the context of examining probable cause for the issuance of search

warrants for cell phones that “cell phones are recognized tools of the drug trade. . . .”)

(citations omitted), R&R. adopted, 2015 WL 7432334 (D. Minn. Nov. 23, 2015); see


                                             17
      CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 18 of 19




generally, Riley v. California, 573 U.S. 373, 401 (2014) (“Cell phones have become

important tools in facilitating coordination and communication among members of

criminal enterprises, and can provide valuable incriminating information.”). For these

reasons, the Motion for a Franks hearing with respect to the search of the four seized cell

phones is denied.

                                     III.   ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     Defendant Kevin Green’s Pro Se Motion to Disclose Full Discovery (Dkt.

222) is DENIED. 6

       2.     Defendant Kevin Green’s Unopposed Motion to File Motions Late (Dkt.

257) is GRANTED only to the extent that he will be allowed to proceed with his motions

for relief from prejudicial misjoinder or for severance (Dkt. 266) and his motion to

suppress evidence obtained as a result of search and seizure and for a Franks hearing

(Dkt. 258).

       3.     Defendant Kevin Green’s Motion for a Franks Hearing (Dkt. 258) is

GRANTED in part and DENIED in part.

       4.     Defendant Kevin Green will have the opportunity to examine Officer Jason

Schmitt at an in-person suppression hearing with respect to the mobile telephone number



6
       “It has long been Eighth Circuit policy ‘that when a party is represented by
counsel, we will not accept pro se briefs for filing.’” United States v. Hunter, No. CR 12-
185(3) ADM/FLN, 2016 WL 6915506, at *3 (D. Minn. Nov. 22, 2016) (quoting United
States v. Hunter, 770 F.3d 740, 746 (8th Cir. 2014), quoting United States v. Payton, 918
F.2d 54, 56 n.2 (8th Cir. 1990)).

                                            18
      CASE 0:19-cr-00103-MJD-ECW Doc. 296 Filed 09/23/20 Page 19 of 19




identified by the Scales interviewee as the mobile number used to contact “Stunna” and

arrange for the mobile sale of narcotics as set forth in the affidavits in support of the

applicable Tracking Warrants (Gov’t Exs. 9-11).

       5.     Defendant Kevin Green’s Motion for a Franks Hearing is otherwise

DENIED.


DATED: September 23, 2020                          s/Elizabeth Cowan Wright
                                                   ELIZABETH COWAN WRIGHT
                                                   United States Magistrate Judge




                                              19
